Title: Thomas Jefferson to Thomas B. Robertson, 7 November 1819
From: Jefferson, Thomas
To: Robertson, Thomas Bolling


					
						Dear Sir
						
							Monticello
							Nov. 7. 19.
						
					
					I have to thank you for the copy of your letters from Paris. I had read most of them in the newspapers, but have read them all again with additional pleasure. they contain the expressions of reason and of genuine Americanism, revolting at the servility of the European character, so degraded by their slavish forms of government. accept my thanks also for the Campeachy chair which you have been so kind as to send me, the arrival of which in Richmond is announced to me in a letter from your father. age, it’s infirmities and frequent illnesses have rendered indulgence in that easy kind of chair truly acceptable.
					I learned with great regret your intention of retiring from Congress. it is the department of our government which least of all can afford to part with talents and integrity. of verbiage they could spare much, and I have serious apprehensions that the cacoethes loquendi, rendering it impossible for them to do the necessary legislative business of the nation, so much of it must of necessity be turned over to the Executive as sensibly to adulterate the genuine republicanism of our government. I hope, dear Sir, you will return to your seat after a short rest. you are much too young as yet to decline the service of your country, to which every citizen is sacredly bound to perform a tour proportioned to his powers of being useful to it. I salute you with great friendship & respect
					
						
							Th: Jefferson
						
					
				 